Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 amended
Claims 10-14 new 
Claims 1-14 pending

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 02/09/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 2014/0221543 A1) and in view of Hanabusa (JP H10273477 A, English translated).
Consider Claims 1-2, 6-7, Wang teaches the process of forming conductive wiring pattern for electronic device such as OLED [0052]. Wang teaches the use of conductive ink comprising mixture of solvents and thickener [0040], where the conductive ink is printed onto the substrate (surface member) [0041].
Wang does not teach the type of thickener used.
However, Hanabusa is in the prior art of forming thickening agent (abstract), used for applications on substrate as paints [0032], teaches the general equation formula (I), where R is independently represent an alkyl group having linear or branched or cyclic structure (aliphatic) having 4-20 carbon atoms, and R’ is hydrogen [0009].

    PNG
    media_image1.png
    191
    447
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang with Hanabusa to use formal (I) above, to provide with a stabilization property for the conductive ink material [0007].
Consider Claims 8 and 10-11, the combined Wang (with Hanabusa) teaches the ink having an electrical conductive property from conductive metal/silver nano particle (Wang, [0052]), where the ink is printed onto the substrate (Wang, [0041]) for forming wiring pattern (Wang, [0052]).
Consider Claims 12 and 14, the combined Wang (with Hanabusa) teaches the step of drying the printed conductive wire followed by sintering step (Wang, [0044]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 2014/0221543 A1) and in view of Hanabusa (JP H10273477 A, English translated), and in further view of Jablonski (PG Pub 2012/0177897 A1), and in view of Uzomah (the estimation of modified nonspecific solubility parameter of liquids by correlation with refractive index and molar energies of vaporization, used as evidentiary support).
Consider Claims 3-4, the combined Wang (with Hanabusa) teaches the use of conductive ink comprising mixture of solvents (Wang, [0040]).
The combined Wang (with Hanabusa) does not teach the type of solvents used.
However, Jablonski is in the prior art of forming conductive wiring on the substrate and sintering step of the conductive wire, using silver nano particle composition having solvents (abstract), and having thickening material [0059], teaches the use of solvents such as decane [0009].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang (with Hanabusa) with Jablonski to use decane as an organic solvent for the conductive ink, to provide with a solvents that can easily evaporate during pretreatment process [0009].
The combined Wang (with Hanabusa and Jablonski) does not explicitly teach the solubility parameter value (SP value) of decane.
However, Uzomah teaches the solubility parameters of various solvents such as n-decane with 15.14 MPa1/2 (table 1), where 1 (Cal/cm3)1/2 = 2.045 MPa1/2, therefore SP value of decane =7.4 (Cal/cm3)1/2. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 2014/0221543 A1) and in view of Hanabusa (JP H10273477 A, English translated), and in further view of Chang (CN 102883543 B, English translated). 
Consider Claims 5 and 9, the combined Wang (with Hanabusa) teaches the conductive ink having solvent, thickening agent and binder (Wang, [0040]). 
The combined Wang (with Hanabusa) does not teach the amount/ratio between the above materials.
However, Chang is in the prior art of inkjet printing circuit pattern, where the ink contain silver nano particles (abstract), teaches the ink comprises resin/binder with 0.0-0.9 by weight (less than 10 wt.%), solvents with 0.3-0.6 by weight, and thickening agent 0.01-0.7 by weight of the income position (claim 1), with the weight ratio between solvents and thickening agent ranging from 60:1 or 100:1.67 (0.6:0.01) to 100:50 (0.6:0.3). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 2014/0221543 A1) and in view of Hanabusa (JP H10273477 A, English translated), and in further view of Yoshiki (PG Pub 2009/0233237 A1).
Consider Claim 13, the combined Wang (with Hanabusa) teaches the use of surface member/substrates such as glass (Wang, [0042]). 
The combined Wang (with Hanabusa) does not teach the substrate is green sheet or ceramic.
However, Yoshiki is in the prior arts of forming conductive material comprising silver nano particle (abstract), such as wiring [0023], where the conductive colloidal solution include thickening agent, binder/resin and is inkjet-printed onto a substrate [0143], teaches the use of a support/substrate such as glass, green sheet comprises alumina powder/ceramic powder [0151].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Wang (with Hanabusa) with Yoshiki to use ceramic sheet/aluminum substrate instead of glass substrate, for electronic application such as capacitors [0151].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718